DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  The preliminary amendment filed 10/24/19 has been entered.  Claims 1-8 are pending.
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
3.	The IDS filed 1/24/20, 2/9/21 and 12/10/21 have been considered.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	As per claim 4, “the ideally modeled filter components” lacks antecedence since there is no previous recitation of ideally modeled filter components.
B.	As per claim 7, “the prefilter synchronization signal” lacks antecedence since there is no previous recitation of a prefilter synchronization signal.
C.	As per claim 8, at lines 9-10 the limitation “a current generator” lacks nexus with the other structures set forth in lines 1-7 creating ambiguity between the structures performing the method steps.  The examiner suggests amending the claim at line 4 by inserting --via a current generator-- after “cable” and amending lines 9-10 to read as --via the current generator--.  
D.	All claims depending from a rejected claim are also rejected for the same reasons. 
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2014/079363 A1 (hereinafter D1).
	As per claims 1 and 8, as can best be determined D1 (cited in the IDS filed 1/24/20) appears to disclose (Fig. 1) a robotic lawnmower system comprising a charging station (6) which includes a signal generating means for generating a current signal (current generator) applied to a boundary cable (3) creating an electromagnetic field (7) which is detected by a sensor (8) located on the robotic lawnmower (2).  A filtering component (Fig. 9:20) filters the boundary cable signal via software processing (i.e., filter model).  A control unit (11) controls the robotic lawnmower based on the detected magnetic field surrounding  the boundary cable.
7.	Claims 2, 3 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art as best interpreted does not disclose or reasonably suggest the necessary modifications required of D1 in order to arrive at the claimed subject matter.
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents are of general background interest:
● Churavy et al. (US 10,698,417)- autonomous mower system comprising mower, charging station and boundary cable (Fig. 1); information communicated over cable as binary bit patterns; guide wire (104) to lead mower to charging station.
● Da Rocha et al. (US 2014/0379196)- robotic mower system (Fig. 1) with multiple boundary wires transmitting signals having patterns which are compared with reference patterns for generating commands to the robotic lawnmower.
● EP2412221 A2- robotic mower boundary sensing system (Fig. 1) which uses encoded signals transmitted on a boundary cable and decoded by the robotic mower.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661